DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because in line 6, the phrase “brake pipe reduction resulting the…” should read –brake pipe reduction results in the…-- for the text to read more clearly.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 12, and 13 are objected to because of the following informalities:  in the last line of Claim 1, the word –a—should be inserted before the word “predetermined”, in Claim 12, lines 10-12 of Claim 12 are a duplicate recitation of the same limitation recited in lines 5-7 of the claim, and in line 3 of Claim 13, the word “comprising” should read –comprises--.  Appropriate correction is required.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-9, and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,435,623 to Peltz.
Regarding Claim 1, Peltz discloses a monitor for installation of a rail car 14 (see Figure 3) having all the features of the instant invention including: a pressure sensor 86,88,90 in communication with a source of brake pipe pressure 22, a source of auxiliary reservoir pressure 26, a source of emergency reservoir pressure 26, and a source of brake cylinder pressure 24 (see Figure 3), and a controller 110 interconnected to the pressure sensor 86,88,90 (see Figure 3) and configured to calculate whether a reduction of pressure at the source of the brake pipe pressure 22 (see column 5 lines 7-11) results in an acceptable change in pressure at the source of brake cylinder pressure 24 according to a predetermined threshold (see column 8 lines 19-62, in particular, lines 47-50). 
Regarding Claim 2, Peltz further discloses an indicator LED and wherein the controller 110 is configured to provide an indication via the indicator whether the reduction of pressure at the source of brake pipe pressure 22 was accompanied by the acceptable change in pressure at the source of brake cylinder pressure 24 (see column 7 lines 44-54). 

Regarding Claim 6, Peltz further discloses a control and communication device 16 located in the cab of a locomotive 12 and in communication with the controller 110 (see column 2 lines 46-55).
Regarding Claim 7, Peltz further discloses that the control and communication device 16 is configured to command a computer controlled brake 20 of the locomotive 12 to charge a brake pipe 22 comprising the source of brake pipe pressure with pressure and to release a predetermined amount of pressure from the brake pipe 22 and cause the reduction of pressure at the source of brake pipe pressure (see column 2 lines 46-63).
Regarding Claim 8, Peltz further discloses that the controller 110 is programmed to communicate whether the reduction of pressure at the source of brake pipe pressure 22 is accompanied by the acceptable change in pressure at the source of brake cylinder pressure 24 to the control and communication device 16 (see column 3 lines 50 et al., column 4 lines 18-23, and column 8 lines 47-62).
Regarding Claim 9, Peltz further discloses that the control and communication device 16 is configured to provide an indication on a driver display of the locomotive 12 whether the reduction of pressure at the source of brake pipe pressure is accompanied 
Regarding Claim 12, Peltz discloses a method of monitoring a rail car braking system having all the features of the instant invention as disclosed in the Claim 1 rejection above and further including:  releasing pressure in a brake pipe 22 to cause the reduction of pressure at the source of brake pipe pressure at the rail car 14 (see column 2 lines 46-63), and indicating whether the reduction of pressure at the source of the brake pipe pressure 22 was accompanied by the acceptable change in pressure at the source of brake cylinder pressure 24 at the rail car 14 (see column 7 lines 44-54).
Regarding Claim 13, see Claim 3 above.
Regarding Claim 14, see Claim 6 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 10, 11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,435,623 to Peltz in view of PG Publication No. 2006/0048566 to Hawthorne et al.
Regarding Claims 4 and 5, Peltz discloses most all the features of the instant invention as applied above, except for the indication comprising a signal sent to a 
Hawthorne et al are relied upon merely for their teachings of a monitor for installation on a rail car having an indication of a test signal comprising a signal sent to a remote device interconnected to a communication interface (see paragraphs 0013 and 0014), wherein the remote device comprises a handheld terminal interconnected to the communication interface by a wireless connection (see paragraphs 0013 and 0014).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the monitor of Peltz to have an indication comprising a signal sent to a remote device interconnected to the communication interface, wherein the remote device comprises a handheld terminal interconnected to the communication interface by a wireless connection as taught by Hawthorne et al in order to allow an operator to initiate/monitor each individual rail car of the train and their corresponding braking statuses remotely.
Regarding Claim 10, Peltz further discloses that the control and communication device 16 is interconnected to a communication interface and is programmed to output the indication whether the reduction of pressure at the source of the brake pipe pressure 22 was accompanied by the acceptable change in pressure at the source of brake cylinder pressure 24 via the communication interface (see column 2 lines 47-55).
However, Peltz does not disclose that the output of the indication is to a remote device.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the control and communication device of Peltz to be programmed to output the indication of whether the reduction of pressure at the source of brake pipe pressure was accompanied by the acceptable change in pressure at the source of brake cylinder pressure to a remote device via the communication interface as taught by Hawthorne et al, again, so that an operator can initiate/monitor each individual rail car of the train and their corresponding braking statuses remotely.
Regarding Claim 11, Peltz further discloses a server programmed to track whether the reduction of pressure at the source of brake pipe pressure 22 was accompanied by the acceptable change in pressure at the source of brake cylinder pressure 24 for a plurality of rail cars 14, each of which includes the controller 110/18 and the pressure sensor 86,88, 90 (see column 2 lines 47-55).
However, Peltz does not disclose that the server is a remote device.
As outlined with respect to Claim 9 above, Hawthorne et al teach the claimed remote device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the server of Peltz to be a remote device as taught by Hawthorne et al in order to allow an operator to initiate/monitor each individual rail car of the train and their corresponding braking statuses remotely.
Regarding Claim 15, see Claims 4 and 5 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 6,094,977 to Vaughn, U.S. Patent No. 6,098,006 to Sherwood et al., U.S. Patent No. 7,647,816 to Vaughn, and U.S. Patent No. 9,283,945 to Kernwein et al all disclose monitors for installation on rail cars similar to applicant’s.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122.  The examiner can normally be reached on Monday - Wednesday 7 AM - 3:30 PM and Thursday 7 AM - 11 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/           Primary Examiner, Art Unit 3657                                                                                                                                                                                             	08/30/21